Exhibit MASTER OEM AGREEMENT Between HEWLETT-PACKARD COMPANY And STRATASYS, INC. Dated as of January 18, 2010 (“Effective Date”) *** Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Securities and Exchange Commission. i AGREEMENT INDEX Section Heading Page SECTION 1. DEFINITIONS AND INTERPRETATIONS 1 1.01 Definitions 1 1.02 Headings 1 1.03 Construction 1 SECTION 2.
